       Case 1:20-cv-00510 ECF No. 1 filed 06/05/20 PageID.1 Page 1 of 23




                           UNITED STATES DISTRICT COURT

                     FOR THE WESTERN DISTRICT OF MICHIGAN




NEW WEST MICHIGAN III
INDUSTRIAL INVESTORS, L.L.C.                        Case No.:
a Michigan limited liability company,
                                                    HON.
       Plaintiff,
v.

                                                    COMPLAINT AND JURY DEMAND
AMAZON.COM SERVICES LLC,

       Defendant.


VARNUM LLP
Mark E. Hills (P47524)
Bryan R. Walters (P58050)
P.O Box 352
Grand Rapids, MI 49503
616/336-6000
mehills@varnumlaw.com
brwalters@varnumlaw.com



       Plaintiff, New West Michigan III Industrial Investors, L.L.C. ("NWM"), by and through

its attorneys, VARNUM LLP, hereby states its Complaint against Defendant Amazon.com

Services LLC ("Amazon") (collectively, "the Parties"), as follows:

                                 SUMMARY OF THE CASE

       1.      This is a $10,000,000+ breach of contract and tort case arising out of Amazon's

demolition of nearly half of the infrastructure of a 908,745 square foot building owned by NWM

in Grand Rapids, Michigan. On October 25, 2019, the Parties entered into negotiations for

Amazon to lease the building from NWM for use as a regional distribution center for West
       Case 1:20-cv-00510 ECF No. 1 filed 06/05/20 PageID.2 Page 2 of 23




Michigan. The Parties agreed that, during lease negotiations, Amazon would have access to the

building to conduct pre-lease due diligence and non-invasive pre-construction activity on the

building, executing an Access Agreement to memorialize Amazon's limited rights during the pre-

lease period.

       However, in anticipation that a lease agreement with NWM was imminent, Amazon "got

out ahead of its skis" and started doing massive demolition work on the infrastructure of the

building and premises prior to entering into a lease. This demolition work did not improve the

building — rather, it stripped away much of the basic infrastructure of the building as part of

Amazon's plan to reconfigure the building to suit its unique needs. Preliminary estimates are that

it may cost upwards of $10,000,000 to restore the building after Amazon's demolition efforts.

       Amazon has since walked away from lease negotiations and terminated the Access

Agreement, claiming that Amazon's anticipated costs to renovate the building to meet its unique

needs were more than twice what Amazon had budgeted, such that the project was no longer

economically viable to Amazon.

       As required by the Access Agreement, NWM provided Amazon notice that Amazon had

15 days to restore the property "to a condition no worse than its condition as of the effective date

of the Agreement," and that Amazon's failure to do so would constitute a material breach of the

Access Agreement. The 15-day cure period has come and gone with no action whatsoever by

Amazon, thus necessitating this lawsuit.




                                                 2
        Case 1:20-cv-00510 ECF No. 1 filed 06/05/20 PageID.3 Page 3 of 23




                            PARTIES, JURISDICTION, AND VENUE

        2.      New West Michigan III Industrial Investors, L.L.C., ("NWM") is a Michigan

limited liability company with a registered address of 39400 Woodward Avenue, Suite 250,

Bloomfield Hills, Oakland County, Michigan.

        3.      C. Michael Kojaian and Anthony Antone are the beneficial owners of NWM.

        4.      NWM and its affiliated entities are collectively the largest owner of warehouse

facilities in West Michigan and have maintained a constant presence in West Michigan for more

than twenty (20) years.

        5.      Amazon.com Services LLC              is a Delaware limited liability company with a

Michigan registered address of 601 Abbott Road, East Lansing, Ingham County, Michigan, and

principal place of business located at 410 Terry Avenue North, Seattle, King County,

Washington.

        6.      Upon information and belief, Amazon is a subsidiary of Amazon.com, Inc., an

American multinational conglomerate technology company that focuses on e-commerce, cloud

computing, digital streaming and artificial intelligence.

        7.      The amount in controversy exceeds $75,000, and this Court has subject matter

jurisdiction pursuant to 28 U.S.C. § 1332.

        8.      Venue is proper in this district pursuant to 28 U.S.C. § 1391, and Defendant is

subject to personal jurisdiction in this district.

                                    GENERAL ALLEGATIONS

        9.      NWM owns a warehousing facility located at 3951 Trade Drive, SE, Grand

Rapids, Michigan (the "Property"),




                                                      3
        Case 1:20-cv-00510 ECF No. 1 filed 06/05/20 PageID.4 Page 4 of 23




        10.     The Property is a two-story building comprising 908,745 square feet and related

parking facilities.

        11.     The Property is located within the Grand Rapids Commerce Center Association

(the "Association"), located east of Eastern Avenue, between 36th Street and 44th Street in

Grand Rapids, Michigan.

        12.     The Property is subject to the Association's covenants, conditions and restrictions.

                      Amazon Approaches NWM About Leasing The Building

        13.     On October 25, 2019, NWM was contacted by Grand Rapids real estate broker

John Kuiper with a request for proposal (the "RFP") for

                               (Black text redacted)

        14.     The RFP proposed, among other terms,

                                   rt.legfr7                                            (Black text
                                               ••• •


redacted)

       15.      Mr. Kuiper informed NWM that it would be required to sign a Non-Disclosure

Agreement to protect the identity of the potential tenant.

       16.      The NDA and related communications identified the potential tenant as Amazon.

       17.      Prior to the October 25, 2019, inquiry from Amazon, NWM had evaluated the

Property and determined that its marketability could be maximized by construction of a ramp

that permitted motor vehicles to move between the 1st and 2nd floors.

       18.      Therefore, NWM hired an engineer to prepare conceptual drawings and

preliminary pricing for construction of a vehicle ramp between the 1st and 2nd floors of the

Property.




                                                       4
       Case 1:20-cv-00510 ECF No. 1 filed 06/05/20 PageID.5 Page 5 of 23




       19.     On November 14, 2019, NWM provided to Amazon all of the due diligence

documents and information it acquired when it purchased the Property in August, 2019.

       20.     When Amazon's representatives toured the Property on November 19, 2019, they

requested the CAD drawings for the conceptual design of the internal vehicle ramp which were

provided to them, along with a survey, later that same day.

       21.     Thereafter, Amazon representatives were present at the Property on at least a

weekly, and often daily, basis.

       22.     On November 22, 2019, Amazon completed a Phase I environmental assessment

of the Property.

       23.     In its November 25, 2019, response to the RFP, NWM proposed that Amazon

consider                                                                 er




                                                                              (Black text redacted)

       24.     On November 29, 2019, Amazon responded with a proposal based on



                        (Black text redacted)

               NWM And Amazon Negotiate The Economic Terms Of A Lease
                             Of The Entire Property

       25.     Beginning on December 2, 2019, and continuing thereafter, the Parties negotiated

for Amazon's lease of                     (Black text redacted)

       26.     On December 3, 2019, NWM responded to Amazon with a proposal based on El

                                                     •'       f.4.4*- 414.?


(Black text redacted)

       27.     On December 11, 2019, Amazon responded to NWM with a proposal based on a




                                                5
          Case 1:20-cv-00510 ECF No. 1 filed 06/05/20 PageID.6 Page 6 of 23




                                             • • • •••1, '
                                  ;.;kiglIciA.• war              • •tidlalc, -tv.:-4


                                     (Black text redacted)

          28.      NWM responded on December 12, 2019, with a proposal based on a




            (Black text redacted)

          29.      On December 17, 2019, Amazon's broker confirmed Amazon's agreement to 111

Mir             (Black text redacted)

          30.      On December 20, 2019, NWM sent its form lease agreement to Amazon per the

request of Amazon's broker.

          31.      During December 2019, Amazon requested a baseline environmental assessment

and also began a property condition assessment.

    NWM and Amazon Sign An Access Agreement Allowing For Limited Due Diligence
                 Activities By Amazon Prior To Signing A Lease

          32.      Effective January 3, 2020, NWM and Amazon entered into an Access Agreement

(the "Agreement") to give Amazon access to the Property in order to determine if the Property

would meet Amazon's needs as a distribution center for West Michigan. A copy of the

Agreement is attached at Tab 1.

          33.      Under the Agreement, Amazon was given access to the Property "for the purpose

of conducting due diligence and non-invasive pre-construction activity", including certain

enumerated actions defined by the Agreement as "permitted actions." (Tab 1, ¶ 2) (emphasis

added).




                                                             6
       Case 1:20-cv-00510 ECF No. 1 filed 06/05/20 PageID.7 Page 7 of 23




       34.     The Agreement also required that, if the parties did not enter into a lease, Amazon

must return the Property "to a condition no worse than its condition as of the effective date of the

Agreement." (Tab 1, ¶ 3).

                    Amazon Continues To Access The Property To Conduct
                             Limited Pre-Lease Due Diligence

       35.     On January 10, 2020, Amazon's broker informed NWM that Amazon would

require the use of its own lease agreement form.

       36.     The growing presence of Amazon's representatives at the Property began to

interfere with an existing tenant's quiet use and enjoyment of its leased space at the Property.

       37.     Indeed, Amazon's due diligence efforts caused damage to the business operations

of NWM's tenant.

       38.     Therefore, in February 2020, NWM terminated the lease of the existing tenant and

voluntarily paid that tenant $20,387 to mitigate the damage caused by Amazon.

          Extensive Negotiations On The Terms Of The Written Lease Agreement
                                    Begin In January

       39.     Lease negotiations between the Parties' counsel began on January 14, 2020, when

Amazon provided a draft lease to NWM to review, based on




                                     (Black text redacted)

       40.     NWM's counsel provided a proposed revised lease to Amazon's counsel on

January 21, 2020.

       41.     The Parties' counsel conferred by telephone regarding NWM's proposed lease

revisions on January 24, 2020.



                                                 7
                   Case 1:20-cv-00510 ECF No. 1 filed 06/05/20 PageID.8 Page 8 of 23




               42.      Amazon provided a revised lease for review by NWM on February 10, 2020,

which NWM revised and returned to Amazon for consideration by Amazon on February 14,

2020,



                         (Black text redacted)

                            Amazon Applies For A Demolition Permit In February

               43.      On February 20, 2020, Amazon (through its agent) applied to the City of Grand

Rapids for a building permit for "selective demolition" for the Property (the "Demolition

Permit"), a summary of which from the City of Grand Rapids is attached at Tab 2.

               44.      The Demolition Permit was ready for the City of Grand Rapids to issue to

Amazon on February 25, 2020.

                              The Parties Continue Lease Negotiations Into March

               45.      Amazon provided another revised lease for consideration by NWM on February

27, 2020, which included
                        •




            (Black text redacted)

               46.      NWM revised the proposed lease from Amazon to address 11.111.1111111

                                                                , which was sent to Amazon's counsel

on March 6, 2020. The revisions included



 er:$1,wv.
    ' • f.11 ..A
                              (Black text redacted)

               47.      On March 11, 2020, the Parties' counsel conferred by telephone regarding the

lease revisions proposed by NWM, and covenants, conditions and restrictions and association

issues regarding the lease.

                                                      8
       Case 1:20-cv-00510 ECF No. 1 filed 06/05/20 PageID.9 Page 9 of 23




       48.     Further, on March 10 and 11, 2020, NWM paid $40,200 to complete certain

asbestos abatement to the Property required by Amazon.

       49.     The asbestos abatement was completed by NWM without charging it against

tenant improvements as a sign of NWM's good faith.

             Amazon Applies For Renovation And Land Use Permits In March

       50.     Amazon (through its agent) also applied to the City of Grand Rapids for a

building permit for renovation of the Property (the "Renovation Permit") on March 11, 2020, a

summary of which from the City of Grand Rapids is attached at Tab 3.

       51.     On March 12, 2020, Amazon (through its agent) applied to the City of Grand

Rapids for a land use permit for the Property (the "Land Use Permit"), a summary of which from

the City of Grand Rapids is attached at Tab 4.

       Amazon And NWM Continue Lease Negotiation Through The End Of March

       52.     An additional telephone conference between the parties counsel regarding NWM's

proposed lease revisions occurred on March 12, 2020.

       53.     On March 17, 2020, the Parties' counsel had another telephone conference during

which they discussed



                                                 (Black text redacted)

       54.    A similar telephone call occurred between the Parties' counsel on March 20, 2020,

which included discussion of                              ,44.,..10E4W044,4sU:,




                           (Black text redacted)




                                                 9
          Case 1:20-cv-00510 ECF No. 1 filed 06/05/20 PageID.10 Page 10 of 23




            55.               On March 21, 2020, Amazon's counsel provided
                    f;?;t:-    yyv
  '4" agd:later,'                                   (Black text redacted)

            56.               NWM revised                              proposed by Amazon and returned it to

Amazon's counsel on March 23, 2020. (Black text redacted)

            57.               NWM prepared and provided a new draft lease to Amazon on March 24, 2020,

that reflected agreements regarding the maintenance and repair of the roof, parking lot and other

aspects of the Property during the lease term.

            58.               Amazon responded on March 29, 2020, with a revised lease document.

 Amazon Continues Lease Negotiations And Begins Sending Contractors To The Property
                  In Anticipation Of Finalizing A Lease Agreement

            59.               Amazon's contractors (general, electrical, mechanical, plumbing, fire protection,

and roofing) began to appear on the Property on March 30, 2020.

            60.               On March 30, 2020, the Parties' counsel conferred by telephone regarding the

draft lease and NWM's desire to have the lease finalized and executed as soon as possible.

            61.               That call was followed on March 31, 2020, with NWM presenting a draft work

letter to Amazon that addressed                                        :14-fVAS


                                        (Black text redacted)

            62.               On April 2, 2020, the Parties' counsel conferred regarding the latest draft lease.

            63.               Amazon provided additional revisions to the language proposed in the lease to

address the covenants, conditions and restrictions of the Association on April 7, 2020.

            64.               NWM responded with an additional proposed lease on April 8, 2020.

            65.               On April 9, 2020, the Parties' counsel again conferred by telephone regarding



(Black text redacted)


                                                                10
        Case 1:20-cv-00510 ECF No. 1 filed 06/05/20 PageID.11 Page 11 of 23




        66.      NWM proposed revised terms on April 10, 2020, and the Parties' counsel

exchanged

                                                                                        (Black

text redacted)

        67.      On the same day, the Parties' counsel conferred telephonically regarding the

timing of the tenant improvement allowance, estoppel documents, subordination, non-disclosure

and attornment agreement, and the exhibits to the lease.

        68.      Another telephone call between the Parties' counsel regarding

                                                            occurred on April 13, 2020. (Black

text redacted)

        69.      NWM prepared and sent a final version of the lease, including M!jill111.1

                                                                                  to Amazon's

counsel on April 15, 2020, along with a signature version of

                            (Black text redacted)

                        Amazon's Permits Are Conditionally Approved

        70.      On April 17, 2020, the City of Grand Rapids issued the Demolition Permit to

Amazon.

        71.      On April 20, 2020, the City of Grand Rapids conditionally approved the

Renovation Permit for Amazon.

        72.      On April 20, 2020, the City of Grand Rapids also notified Amazon that the Land

Use Permit was ready to be issued once an Amazon representative signed and returned it to the

City.




                                                11
      Case 1:20-cv-00510 ECF No. 1 filed 06/05/20 PageID.12 Page 12 of 23




        73.     Upon information and belief, Amazon never signed and returned the Land Use

Permit to the City of Grand Rapids.

        74.     On April 22, 2020, Amazon submitted a revision to the Renovation Permit

application to the City of Grand Rapids.

        75.     On April 27, 2020, the City of Grand Rapids approved issuing the Renovation

Permit to Amazon.

               Amazon Abruptly Pulls Its Contractors From The Property and
              NWM Assesses The Massive Amount Of Demolition Done By Amazon

        76.     On April 23, 2020, NWM's property manager was info' lied by an Amazon

subcontractor that it had been told to stop work on the Property.

       77.      By April 24, 2020, when Amazon's contractors began to demobilize and leave the

Property, they had demolished as much as forty-five (45) percent of the Property's infrastructure,

including, but not limited to:

                a.     Cutting or disconnecting the main gas supply line in multiple locations
                       leaving the property without heating or cooling, thereby creating the threat
                       of additional damage to the building and to the health, safety and welfare
                       of the occupants thereof.,
                b.     Cutting or disconnecting the fire protection supply cut in multiple
                       locations leaving the Property: (i) in violation of applicable state and local
                       codes and regulations and subject to nuisance claims by the City of Grand
                       Rapids, and (ii) in a condition that risks the health, safety and welfare of
                       any occupants thereof,
                c.     Completing demolition of three (3) men's/women's bathroom suites,
                       leaving with Property with insufficient sanitary service and therefore: (i)
                       in violation of applicable state and local codes and regulations and subject
                       to nuisance claims by the City of Grand Rapids, and (ii) in a condition that
                       risks the health, safety and welfare of any occupants thereof.,
                d.     Completing demolition of two (2) interior office spaces, each
                       approximately 8,000 square feet;
                e.     Completing demolition of a paint room of approximately 1,300 square
                       feet;
                f.     Completing demolition of a clean room suite of approximately 25,000
                       square feet;



                                                 12
      Case 1:20-cv-00510 ECF No. 1 filed 06/05/20 PageID.13 Page 13 of 23




               g.      Removing and disposing of 7 large HVAC units without repair to the
                       building penetrations, leaving the Property without heating or cooling,
                       thereby creating the threat of additional damage to the Property, and to the
                       health, safety and welfare of the occupants thereof;
               h.      Demolishing interior concrete masonry units ("CMU") walls in the two-
                       story internal atrium, causing repeated penetrations of the roof and likely
                       voiding the remaining 17-year roof warranty;
               i.      Removing and disposing of all 2nd floor perimeter windows and
                       ineffectively replacing them with plywood which peimit intrusion of the
                       elements into the Property, causing additional damage therein and putting
                       the health, safety and welfare of the building's occupants in jeopardy;
               j.      Causing exterior siding damage;
               k.      Parking lot damage;
               1.      Removing and disposing of the majority of light fixtures from 2nd floor;
               m.      Disconnecting or removing electrical bus ducts throughout the building;
               n.      Removing and disposing of the smoke curtain from many areas of the
                       Property;
               o.      Demolishing the NW freight elevator and creating penetrations of the roof
                       over the elevator;
               p.      Removing and disposing of Cambridge warehouse heaters, leaving the
                       Property without heating or cooling, thereby creating the threat of
                       additional damage to the Property, and to the health, safety and welfare of
                       the occupants thereof; and
               q.      Removing 2nd floor piping and conduit, leaving at least one-half of the
                       Property without necessary and appropriate water or electrical service.

       78.     Amazon's demolition work compromised the structural integrity of the Property,

thereby placing the health, safety and welfare of its occupants at risk.

   Amazon Tells NWM It Has Pulled Its Contractors Because Amazon Determined The
     Building Renovation Would Cost Much More Than Amazon Had Anticipated

       79.     On April 28, 2020, NWM's representative, Tony Antone, had a telephone call

with Amazon's representative, Stacy Reid.

       80.     During the April 28th telephone conference, Ms. Reid told Mr. Antone that

Amazon's anticipated construction costs to renovate the Property were more than twice what

Amazon expected.




                                                 13
      Case 1:20-cv-00510 ECF No. 1 filed 06/05/20 PageID.14 Page 14 of 23




       81.      During the April 28th telephone conference, Ms. Reid also told Mr. Antone that

Amazon's anticipated construction costs were between three and four times the amount of tenant

improvements contemplated during negotiations between the parties.

       82.      Indeed, Ms. Reid told Mr. Antone that "[Amazon] got ahead of our skis"

regarding the demolition work completed at the Property by Amazon prior to a Lease Agreement

being signed.

       83.      Further, Ms. Reid told Mr. Antone that she had never terminated an access

agreement and would "have to figure out how to do that."

       84.      Lastly, Ms. Reid told Mr. Antone that the only "path forward" would be for

Amazon to buy the Property from NWM but Amazon never proposed a dollar amount for such a

purchase nor did Amazon present a written offer to purchase to NWM.

                     Amazon Walks Away From Lease Negotiations And
                            Terminates The Access Agreement

       85.      On May 1, 2020, Amazon sent written notice of its termination of the Agreement

to NWM. See Tab 5.

       86.      Upon information and belief, Amazon withdrew the Renovation Permit

application from the City of Grand Rapids on or about May 4, 2020.

       87.      Between March 30, 2020, and April 24, 2020, Amazon's contractors completed

significant work that was not identified as "permitted action" under the Agreement.

       88.      Indeed, Amazon's contractors went far beyond "due diligence and non-invasive

pre-construction activity" in the scope of their work and executed almost one-half of a specific

demolition plan for the Property.

       89.      After Amazon's contractors began work in the Property on March 30, 2020,

Amazon's representatives repeatedly represented to NWM that execution of a lease for the


                                               14
      Case 1:20-cv-00510 ECF No. 1 filed 06/05/20 PageID.15 Page 15 of 23




Property would occur "within a few days" while Amazon continued to negotiate with Steelcase

to resolve a restrictive covenant applicable to the Property, and with Ashley Capital, the

Association's manager, for approval of certain exterior modifications to the Property desired by

Amazon.

       90.     As of April 15, 2020, NWM understood it had a final lease agreement worked out

with Amazon, subject only to Amazon completing its agreements with Steelcase and Ashley

Capital.

       91.     While NWM was aware that the work being completed in the Property by

Amazon's contractors exceeded the scope of the Agreement's "permitted actions," NWM did not

object for three reasons: (a) NWM relied on the representations of Amazon's representatives

regarding the imminent execution of a lease for Amazon to occupy the Property, (b) NWM knew

that the Agreement required Amazon to return the Property "to a condition no worse than its

condition as of the effective date of the Agreement" in the event a lease was not executed. (Tab

1, ¶ 3); and (c) NWM was accustomed to how quickly Amazon typically moved forward in real

estate matters from a recent transaction between Amazon and one of NWM's affiliated entities.

       92.     Amazon's unauthorized demolition work left the exterior of the Property in

deplorable condition the effect of which created violations of the applicable Association

covenants, conditions and restrictions.

       93.     Amazon's unauthorized demolition work left the entirety of the Property in

deplorable condition the effect of which likely violates NWM's financing agreements for the

Property.




                                               15
      Case 1:20-cv-00510 ECF No. 1 filed 06/05/20 PageID.16 Page 16 of 23




       94.     Amazon's unauthorized demolition work interrupted essential services for the

Property the effect of which likely violates applicable state and municipal ordinances, codes and

regulations.

       95.     Amazon's unauthorized demolition work interrupted essential services for the

Property the effect of which likely places violates the provisions of the policies of insurance that

apply to the Property.

       96.     As a direct result of Amazon's unauthorized demolition work, NWM is unable to

use or derive income from the Property but remains obligated to pay monthly debt service,

insurance, utility, common area maintenance and other charges associated with the Property.

Amazon Fails To Restore The Property "To A Condition No Worse Than Its Condition As
  Of The Effective Date Of The [Access] Agreement" Within The 15-day Cure Period

       97.     On May 4, 2020, in an effort to address remediation of Amazon's demolition

work, Tony Antone sent an e-mail to Stacy Reid at Amazon (also copied to Amazon's outside

counsel) which included a dropbox link to a series of video clips that demonstrated the disastrous

condition of the Property as a result of Amazon's activities thereon. See Tab 6.

       98.     On May 12, 2020, Mr. Antone sent Ms. Reid another e-mail (also copied to

Amazon's outside counsel) providing a copy of a well-respected Grand Rapids commercial

contractor's initial assessment of $9,425,500 to repair the damage caused by Amazon's

unauthorized demolition work at the Property. See Tab 7.

       99.     Based on the circumstances alleged in the foregoing paragraphs, and in

compliance with the specific requirements of the Agreement, NWM's counsel sent Amazon a

May 20, 2020, written notice of Amazon's breach of the Agreement. See Tab 8.

       100.    As a result of NWM's written notice to Amazon of its breach of the Agreement,

Amazon was required to cure its default within fifteen (15) days, or by June 4, 2020.


                                                16
      Case 1:20-cv-00510 ECF No. 1 filed 06/05/20 PageID.17 Page 17 of 23




        101.    Despite the plain requirements of the Agreement, Amazon has made no effort to

cure its significant breaches of the Agreement as stated in the foregoing paragraphs.

                               COUNT I — BREACH OF CONTRACT

        102.    NWM incorporates by reference the allegations contained in paragraphs 1 — 101

as if fully restated herein.

        103.    As alleged in the foregoing paragraphs, NWM and Amazon were parties to the

Agreement.

        104.    NWM timely fulfilled all of its obligations under the Agreement.

        105.    As alleged in the preceding paragraphs, Amazon failed to fulfill its obligations

under the Agreement by making significant physical modification to the Property and refusing to

return the Property to a condition no worse than its condition as of the effective date of the

Agreement.

        106.    Amazon's conduct as alleged herein constitutes a breach of the Agreement.

        107.    Despite NWM providing written notice of the breach of the Agreement to

Amazon and the passage of the 15-day time period for Amazon to cure the breach, as required by

the Agreement, Amazon has made no effort to cure the breach.

        108.    As a direct and proximate result of Amazon's breach of the Agreement, NWM has

sustained damages which are currently believed to be approximately $10,000,000.

        WHEREFORE, Plaintiff, New West Michigan III Industrial Investors, L.L.C.,

respectfully requests this Honorable Court will enter judgment in its favor against Defendant

Amazon.com Services LLC in whatever amount in excess of $75,000.00 Plaintiff is entitled to

receive, together with interest, costs, attorneys' fees and any other relief to which Plaintiff is

equitably entitled.



                                                17
        Case 1:20-cv-00510 ECF No. 1 filed 06/05/20 PageID.18 Page 18 of 23




                                  COUNT II — NEGLIGENCE

        109.    NWM incorporates by reference the allegations contained in paragraphs 1 — 108

as if fully restated herein.

        110.    Amazon owed NWM the duty of completing its obligations under the Contract

with ordinary care.

        111.    As alleged in the preceding paragraphs, Amazon breached its duty to NWM by

undertaking and completing demolition work that greatly exceeded the scope of the "permitted

actions" under the Agreement and doing so in such a manner as to leave the Property in a

condition that threatens (a) additional damage to the Property, and (b) the health, safety and

welfare of the occupants of the Property as alleged in paragraphs 60 and 61, supra, and in other

ways.

        112.    As a direct and proximate result of Amazon's misfeasance, as alleged in the

preceding paragraphs, NWM has sustained damages which are currently believed to be

approximately $10,000,000.

        WHEREFORE, Plaintiff, New West Michigan III Industrial Investors, L.L.C.,

respectfully requests this Honorable Court will enter judgment in its favor against Defendant

Amazon.com Services LLC in whatever amount in excess of $75,000.00 Plaintiff is entitled to

receive, together with interest, costs, attorneys' fees and any other relief to which Plaintiff is

equitably entitled.

                               COUNT III — GROSS NEGLIGENCE

        113.    NWM incorporates by reference the allegations contained in paragraphs 1 — 112

as if fully restated herein.




                                               18
       Case 1:20-cv-00510 ECF No. 1 filed 06/05/20 PageID.19 Page 19 of 23




         114.   Amazon owed NWM the duty of completing its obligations under the Contract

with ordinary care so as to eliminate conduct so reckless as to demonstrate a substantial lack of

concern for whether an injury would result to person or property.

         115.   Amazon breached its duty to NWM as set forth in Paragraphs 60 - 61, and 88,

supra.

         116.   The misfeasance perpetrated on the Property by Amazon is willful and wanton

conduct so reckless as to demonstrate a substantial lack of concern for whether an injury

resulted.

         117.   Amazon's breach of its duties, as alleged herein, constitutes gross negligence.

         118.   As a direct and proximate result of Amazon's breach of the Agreement, NWM has

sustained damages which are currently believed to be approximately $10,000,000.

         WHEREFORE, Plaintiff, New West Michigan III Industrial Investors, L.L.C.,

respectfully requests this Honorable Court will enter judgment in its favor against Defendant

Amazon.com Services LLC in whatever amount in excess of $75,000.00 Plaintiff is entitled to

receive, together with interest, costs, attorneys' fees and any other relief to which Plaintiff is

equitably entitled.

                         COUNT IV — COMMON LAW CONVERSION

         119.   NWM incorporates by reference the allegations contained in paragraphs 1 — 118

as if fully restated herein.

         120.   NWM maintains physical dominion and control over the Property.

         121.   Unbeknownst to NWM, and acting under the auspices of the Agreement,

Amazon's agents entered the Property for the purpose of commencing demolition of significant




                                                 19
      Case 1:20-cv-00510 ECF No. 1 filed 06/05/20 PageID.20 Page 20 of 23




portions of the building, as alleged in the foregoing paragraphs, to convert the Property for

Amazon's intended use.

        122.    During their presence on the Property, Amazon's agents conducted significant

demolition activities, as alleged in the foregoing paragraphs, through which they removed, for

Amazon's purposes, critical infrastructure, fixtures, and structural elements of the Property.

        123.    The critical infrastructure, fixtures, and structural elements removed from the

Property were the property of NWM.

        124.    The acts described above constitute an unlawful exercise of dominion and control

over NWM's property.

        125.    The unlawful exercise of dominion and control over NWM's property by

Defendant constitutes a conversion of NWM's property.

        126.    As a direct and proximate result of Defendant's conversion of its property, NWM

has sustained damages which are currently believed to be approximately $10,000,000.

        WHEREFORE, Plaintiff, New West Michigan III Industrial Investors, L.L.C.,

respectfully requests this Honorable Court will enter judgment in its favor against Defendant

Amazon.com Services LLC in whatever amount in excess of $75,000.00 Plaintiff is entitled to

receive, together with interest, costs, attorneys' fees and any other relief to which Plaintiff is

equitably entitled.

                COUNT V - STATUTORY CONVERSION (MCL 600.2919a)

        127.    NWM incorporates by reference the allegations set forth in Paragraph 1 through

126 as if fully restated herein.

        128.   NWM maintains physical dominion and control over the Property.




                                                20
      Case 1:20-cv-00510 ECF No. 1 filed 06/05/20 PageID.21 Page 21 of 23




       129.    Unbeknownst to NWM, and acting under the auspices of the Agreement,

Amazon's agents entered the Property for the purpose of removing critical infrastructure,

fixtures, and structural elements from the Property.

       130.    Defendant's agents entered the Property for the purpose of commencing

demolition of significant portions of the building, as alleged in the foregoing paragraphs, to

convert the Property for Amazon's intended use.

       131.    During their presence on the Property, Amazon's agents conducted significant

demolition activities, as alleged in the foregoing paragraphs, through which they removed, for

Amazon's purposes, critical infrastructure, fixtures, and structural elements of the Property.

       132.    The acts described above constitute an unlawful exercise of dominion and control

over NWM's property.

       133.    The unlawful exercise of dominion and control over NWM's property by

Defendant constitutes a conversion of NWM's property.

       134.    As a direct and proximate result of Defendant's conversion of its property, NWM

has sustained damages.

       135.    Pursuant to MCL 600.2919a, NWM is entitled to treble damages for the value of

the critical infrastructure, fixtures, and structural elements removed from the Property by

Defendant, which amount is currently believed to be approximately $30,000,000.

       136.    Pursuant to MCL 600.2919a, NWM is entitled to its reasonable attorneys' fees.

       WHEREFORE, Plaintiff, New West Michigan III Industrial Investors, L.L.C.,

respectfully requests this Honorable Court will enter judgment in its favor against Defendant

Amazon.com Services LLC in whatever amount in excess of $75,000.00 Plaintiff is entitled to




                                                21
      Case 1:20-cv-00510 ECF No. 1 filed 06/05/20 PageID.22 Page 22 of 23




receive, together with interest, costs, attorneys' fees and any other relief to which Plaintiff is

equitably entitled.

                                     Respectfully submitted,

                                     VARNUM LLP
                                     Attorneys for Plaintiff


Dated: June 5, 2020                  By:   /s/ Mark E. Hills
                                            Mark E. Hills (P47524)
                                            Bryan R. Walters (P58050)
                                     Business Address and Telephone:
                                            Bridgewater Place, P.O. Box 352
                                            Grand Rapids, MI 49501-0352
                                           (616) 336-6000
                                            mehills@varnumlaw.com
                                            brwalters@varnumlaw.com




                                               22
      Case 1:20-cv-00510 ECF No. 1 filed 06/05/20 PageID.23 Page 23 of 23




                                     JURY DEMAND

       Plaintiff, New West Michigan III Industrial Investors, L.L.C., by and through its

attorneys, VARNUM LLP, hereby demands a trial by jury in this matter.

                                   Respectfully submitted,

                                   VARNUM LLP
                                   Attorneys for Plaintiff


Dated: June 5, 2020                By:   /s/ Mark E. Hills
                                         Mark E. Hills (P47524)
                                         Bryan R. Walters (P58050)
                                   Business Address and Telephone:
                                         Bridgewater Place, P.O. Box 352
                                          Grand Rapids, MI 49501-0352
                                         (616) 336-6000
                                         mehills varnumlaw.com
                                          brwalters@varnumlaw.com

16448283_4.docx




                                            23
